 


109 HR 5035 IH: To provide discretionary authority to an immigration judge to determine that an alien parent of a United States citizen child should not be ordered removed from the United States.
U.S. House of Representatives
2006-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5035 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2006 
Mr. Serrano introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide discretionary authority to an immigration judge to determine that an alien parent of a United States citizen child should not be ordered removed from the United States. 
 
 
1.Discretionary authority with respect to removal of parents of citizen childrenSection 240(c)(4) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)(4)) is amended by adding at the end the following: 
 
(D)Discretion of judge in case of citizen childIn the case of an alien deportable under section 237 who is the parent of a child who is a citizen of the United States, the immigration judge may exercise discretion to decline to order the alien removed from the United States if the judge determines that such removal is clearly against the best interests of the child, except that this subparagraph shall not apply to any alien who the judge determines— 
(i)is described in section 237(a)(4); or 
(ii)has engaged in conduct described in paragraph (8) or (9) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)..  
 
